Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sasha Varghese (Reg. No. 72185) on May 6, 2022.

The application has been amended as follows: 
IN THE CLAIMS:


1. (Currently Amended) A turbine blade, comprising: 
a blade body having a hollow shape;
a cavity defined in an interior of the blade body; and
a cooling passage that is open from the cavity to a rear end portion of the blade body, the rear end portion of the blade body being on a downstream side in a flow direction of a combustion gas in a mounted state of the turbine blade, 
wherein:
the cooling passage includes a first passage, a second passage, a third passage, each of the first passage, the second passage and the third passage being partitioned by a pressure-side wall portion and a suction-side wall portion defining the blade body, and the first passage, the second passage and the third passage defining a flow direction for cooling air from the cavity to the rear end portion of the blade body;
the first passage has a base end portion being in communication with the cavity and a tip portion extending toward the rear end portion of the blade body, the first passage having a width between the pressure-side wall portion and the suction-side wall portion that becomes narrower from the base end portion of the first passage toward the rear end portion of the blade body;
cooling pins are provided at intervals in the first passage;
the second passage has a base end portion being in communication with the first passage and a tip portion extending toward the rear end portion of the blade body, the second passage having a constant width between the pressure-side wall portion and the suction-side wall portion from the base end portion of the second passage toward the rear end portion of the blade body,
	the second passage has a nozzle cooling structure defined by a plurality of pedestals having a column shape at intervals along a longitudinal direction of the blade body;

the third passage has a base end portion being in communication with the second passage and a tip portion opening at the rear end portion of the blade body, the third passage having a constant width between the pressure-side wall portion and the suction-side wall portion from the base end portion of the third passage toward the rear end portion of the blade body; and 
side surfaces of each of the pedestals facing the adjacent pedestals are linear  along the flow direction for the cooling air.



The above changes have been made to Claim 1 to put the claim in condition for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Prior art Zess et al. (US 9366144, hereinafter: “Zess”) discloses a turbine blade comprising a first cooling passage (passage 146b, 134b), a second cooling passage (132b, 130b) and a third passage (128b). Zess discloses the second cooling passage comprises rounded/circular pedestals (126b). The third passage comprising a plurality of pedestals (144b) in said third passage disposed at the trailing edge of the airfoil body. The rear portion of the airfoil body, including the rear portions of the plurality of the pedestals (144b), is cut-off along the line 162 during the manufacturing of the blade. Zess discloses the plurality of pedestals terminating at outlet 120b “result in more uniform jets of fluid with little to no mixing losses in space 142B downstream of rotor blade 100B” (Col. 8, ll. 27-33). Zess also discloses “It is desirable to place cut downstream end 162 at the trailing edge of an airfoil as possible to minimize flow area (i.e. maximize flow blockage) at the trailing edge. In one embodiment, the downstream end 162 is the airfoil trailing-edge as defined in the manufacturing process. Terminal pedestals 144B are left outside of the cast trailing-edge so that when the trailing-edge is machined, the terminal pedestals 144B terminate at the airfoil trailing-edge. As described above with reference to FIG. 6, cut downstream end 162 is aligned with an exit plane of trailing edge 104B, such that cooling air is guided to outlet 120B by terminal pedestal 144B” (Col. 11, ll. 62-67; Col. 12, ll. 1-6; Fig. 6-7). 
Thus, Zess does not disclose the plurality of pedestals in the second cooling passage having side surfaces which are linear facing the adjacent pedestals along the flow direction for the cooling air and the third passage as claimed in Claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745